             Case 1:18-cv-11702-CM Document 29 Filed 01/07/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DANONE, US, LLC,

                            Plaintiff,                Case No. 1:18-cv-11702-CM
                    v.
                                                      NOTICE OF MOTION TO ADMIT
CHOBANI, LLC,                                         COUNSEL PRO HAC VICE

                            Defendant.




         PLEASE TAKE NOTICE that upon the annexed affidavit of Claudia M. Vetesi in

support of this motion and the Certificate of Good Standing annexed thereto, defendant Chobani,

LLC (“Chobani”) will move this Court pursuant to Rule 1.3(c) of the Local Rules of the United

States District Court for the Southern District of New York for an Order allowing the admission

of Claudia M. Vetesi, an attorney with the firm of Morrison & Foerster LLP, and a member in

good standing of the Bar of the State of California, as attorney pro hac vice to argue or try this

case in whole or in part as counsel for Chobani.
          

 
Dated:        New York, New York                MORRISON & FOERSTER LLP
              January 7, 2019
                                                By: /s/ Claudia M. Vetesi
                                                   Claudia M. Vetesi
                                                   425 Market Street
                                                   San Francisco, CA 94105
                                                   Telephone: (415) 268-7000
                                                   Facsimile: (415) 276-7500
                                                   Email: cvetesi@mofo.com

                                                Counsel for Defendant Chobani, LLC




ny‐1356027 
